Bullard J.

delivered the opinion of the court.
In this case the appellee claims the dismissal of the appeal, on the ground that the transcript contains no statement of facts, and no sufficient certificate of the clerk or the judge, to enable this court to examine the case on the merits.
The clerk certifies that the record contains a true and correct copy of all the documents on file, and transcript of all the proceedings had in the Court of Probates, but is silent as to the evidence upon which the case was decided. This is clearly insufficient, there being no bill of exceptions, nor any assignment of errors.
It is, therefore, ordered, that the appeal be dismissed, with costs.